I am in accord with the opinion of the majority save in so far as the same holds that the trustee should not advance funds in excess of the monthly payments provided for by the will to cover the expenses of the grandson's operation. *Page 364 
The testatrix carefully provided for the education of her grandchildren. It is inconceivable that she could have intended that disbursements required by the illness of these children should be taken care of out of the money which she had provided for their education. They were practically the sole objects of her bounty, and the will and the codicil show how carefully she estimated the money which she desired spent upon their education. The serious illness of one of the children might well absorb a year's allowance and seriously interfere with the education of the child for which the grandmother so carefully provided.
A very similar situation was considered by this court in the case of Cotton v. Bank of California, 145 Wash. 503,261 P. 104; and, in my opinion, that case requires a benevolent construction of the will now before us and a holding that the trustee should pay the expenses of the grandson's illness in addition to the monthly payments provided for by the will.
I accordingly dissent from the opinion of the majority in so far as this particular relief is denied. *Page 365